Mr. Presiding Justice Gary delivered the opinion of the Court. The abstract does not tell us what this case is about. All that we learn of the pleadings is, “ plea of general issue and ultra vires of defendant,” but in what kind of an action, is undisclosed. The appellant complains that the appellee tried the cause ex aparte and took judgment by unfair dealing of the appellee’s attorney. The attorney of the appellant put in an affidavit Avhich states “ that he is acquainted Avith all the facts in this cause, and knows that the defendant has a good and meritorious defense to the entire claim of the plaintiff; that the defense is purely one of law, the defendant having filed a plea of ultyra vires.” Attorneys have been mistaken sometimes as to the validity of such defenses. Northwestern Brewing Company v. Marion, 44 Ill. App. 424. It is unsafe to swear to the Iuav. Jones v. Randall, Cowper 37. Ho facts were set out that the court might determine whether there was a defense. Bigelow v. Village of Kewanee, 17 Ill. App. 631. The judgment is affirmed.